Opinion issued June 9, 2006

 







 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00491-CR
____________

IN RE CARL CHAMBERS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Carl Chambers, has filed a pro se motion for leave to file a writ of
mandamus and a petition for mandamus that requests that this Court compel
respondent
 to rule on his petition for writ of habeas corpus.  Relator pleaded guilty,
on June 23, 1994, to the felony offense of murder in cause number 9408112, and in
accordance with his plea bargain agreement with the state, the trial court sentenced
appellant to confinement for 45 years.            
          This Court has no authority to issue a writ of mandamus  to compel a district
court judge to rule on a petition for writ of habeas corpus in which the judgment of
conviction is final.  In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st
Dist.] 2001, orig. proceeding). This is because jurisdiction to grant post-conviction
habeas corpus relief in felony cases rests exclusively with the Texas Court of
Criminal Appeals.  Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp.
2005);  Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth
District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995). 
          We deny the application for leave to file, and we dismiss the petition for writ
of mandamus.
PER CURIAM

Panel consists of Justices Jennings, Hanks, and Higley.